DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/27/21.
Applicant’s election without traverse of Group I and the election of the species or compound G666 (see Table 1 of application as originally filed) in the reply filed on 04/27/21 is acknowledged. Applicant’s indication that claims 1, 2, 4, 8, 14, and 20-22 read upon the elected species or compound G666 is also acknowledged. Election was made without traverse in the reply filed on 04/27/21.
The reply filed 04/27/21 affects the application 16/611,609 as follows:
1.     Claims 1, 2, 4, 8, 14, and 20-22 read upon the elected species or compound G666 are prosecuted by the examiner. Claims 3, 5-7, 9-11, 23-25, 29 and 32 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-11, 14, 20-25, 29, 32 are pending in application
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “With” which appears to be a typographical error, since the “w” in “With” should not be capitalized as it is not used at the beginning of a sentence.  Appropriate correction is required. Similarly, the claim recites “Carbons” which appears to be a typographical error, since the “c” in “Carbons” should not be capitalized as it is not used at the beginning of a sentence.  Appropriate correction is required. Also, in claim 1, terms or symbols that represent chemical elements or groups in the compound of formula 1 are unclear or illegible since the formula appears to be blurry or not Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See  MPEP  § 608.01(m).”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 8, 14, and 20-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “wherein the hydrocarbon is one of:” and also recite in e) “hydrogen”…. . “an amino group, a substituted amino group, an imino group, or a substituted imino group”. However, the claim is indefinite since hydrogen, an amino group, a substituted amino group, an imino group, or a substituted imino group are not hydrocarbons. Claim 8 recites 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schierholt et al. (Eur. J. Org. Chem. 2009, 3783–3789). 
Claim 1 is drawn to a compound of given formula 1 or a pharmaceutically acceptable salt or solvate thereof.  Schierholt et al. disclose Applicant’s compound of given formula 1 (see page 3784, Scheme 2, compound 7).  It should be noted that Schierholt et al.’s compound is named N-Octanoyl-β-D-galactopyranosyl Amide and also Octanamide, N-β-D-galactopyranosyl and has a Cas Reg # of 139113-83-0. Also, the Examiner considers the -N-(H)-C(=O)- (i.e.; the amide group) that is linked to the anomeric carbon of Schierholt et al.’s  compound as a spacer that corresponds to the A-M spacer of Applicant’s compound that comprises –N-(Ra)-C(=O)- wherein Ra is a hydrogen (H) as claimed in claim 2.   Thus, Schierholt et al. also disclose Applicant’s compound of given formula 1 as claimed in claim 2 (see page 3784, Scheme 2, compound 7). Also, Schierholt et al. disclose Applicant’s compound of given formula 1 as rd and 5th paragraphs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schierholt et al. (Eur. J. Org. Chem. 2009, 3783–3789) in view of Lockhoff et al. (US 5,070,190).
Claim 22 is drawn to a composition comprising a therapeutically effective amount of the compound claim 1 and a therapeutically effective amount of an anti-inflammatory drug, vitamin, pharmaceutical drug, nutraceutical drug, supplement, or combinations thereof.

Schierholt et al. fail to disclose composition comprising their compound of the given formula 1 and a pharmaceutical drug or supplement. 
	Lockhoff et al. disclose that N-glycosylamides which are substituted in the sugar residue with an amino acid residue, as well as to process for their preparation and their use as medicaments (see col. 1, lines 6-9).
	It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Schierholt et al. and Lockhoff et al. to prepare a composition comprising Schierholt et al.’s N-glycosylamide and an amino acid which is a dietary supplement such as leucine, isoleucine or valine in order to obtain an N-glycosylamide compound or derivative as disclose by Lockhoff et al. to use it as a medicament such as increase the antibody synthesis of the immune system on stimulation with an antigen.
 	 One having ordinary skill in the art would have been motivated in view of Schierholt et al. and Lockhoff et al. to prepare a composition comprising Schierholt et al.’s N-glycosylamide and an amino acid which is a dietary supplement such as leucine, isoleucine or valine in order to obtain an N-glycosylamide compound or derivative as disclose by Lockhoff et al. to use it as a medicament such as increase the antibody synthesis of the immune system on stimulation with an antigen.
Allowable Subject Matter
Applicant’s elected species or compound G666 has been found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623